The opinion of the court was delivered, May 11th 1874, by
Sharswood, J.
We think it very apparent, as well from the title as the whole scope of the enacting words of the act entitled “ An Act to repeal all laws exempting real estate from taxation,” approved April 8th 1873, Pamph. L. 64, that its object was not to change the course of judicial decisions upon the construction of the general tax laws, but to repeal the large number of special acts upon the statute book exempting particular properties. These special, laws had become a great evil. In the city of Philadelphia, houses and lots producing large revenues to the institutions to whom they belonged, to the extent in value of more than a million of dollars, were thus by special law relieved from their share of the local taxes,'and the burden proportionally increaséd on the residue. It is admitted by the learned counsel of the plaintiffs in error, that it had been settled in several cases in this court that the words “real estate” in the Act of April 15th 1834, Pamph. L. 512, *464entitled “An Act relating to county rates and levies, and township rates and levies,” did not comprehend the track, depots, water stations, and other necessary parts of a railroad, which in fact form part of the railroad itself, and without which its duties to the public could not be performed. There is no reason why the same words should receive a more enlarged interpretation in the Act of 1873. As to the Constitution, Art. X., sections 1, 2, 3, it might be enough to say that the assessment in question was made for the year 1873, and the Constitution did not go into operation until January 1st 1874, Schedule, sect. 1; but if it had been in force, it' is not easy to perceive that it had any greater effect than the Act of 1873, providing that all special acts exempting property from taxation, other than the property enumerated, shall bo void. There is nothing in the provision that all taxes shall be uniform upon the same class of subjects, within the territorial limits of the authority levying the tax, which at all contravenes the general principle settled by the Supreme ■ Court as to what is real estate within the classification of the tax laws, and that land necessary to the franchise of a railroad corporation is a part of such franchise, and not real estate subject to local taxation under the existing laws.
Judgment affirmed.